DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rai (US 5,447,886) in view of Yamada (US 6,769,469 B2), Sakai et al. (US 7,632,710 B2), Masato (JP 05-041597, of record), and Takahashi et al. (US 2013/0037957 A1). 
Regarding claim 20, Rai teaches: 
A method of manufacturing a mounting substrate, the method comprising: 
transferring [4:5-19 and figures 1 and 4a] part or all of a plurality of devices [chips (1)] to the wiring substrate [wiring board (2)] by a transfer process [4:5-19 and figures 1 and 4a], the wiring substrate including second metallic parts [pads (6)] on a surface of the wiring substrate; and 
temporarily fixing [4:5-19 and figure 1] the transferred devices to the wiring substrate with use of the fixing layer [flux (7)] on the wiring substrate, each of the transferred devices having one or more first metallic parts [solder balls (3)] on a surface thereof that are partially embedded in the fixing layer [see figure 1];
[4:29-43]; and 
removing the fixing layer [4:44-46 and figure 1d].
Rai does not teach:
embedding without contacting the second metallic parts of the wiring layer;
performing, at a first time, a first viscosity modification process or raising a degree of viscosity of a fixing layer on a wiring substrate;
the transferring is at a second time after the first viscosity modification process;
a device substrate for transferring the devices thereon; 
the device substrate including a support substrate and the plurality of devices fixed on the support substrate, 
after the transfer process, at a third time, performing a second viscosity modification process of further raising the degree of viscosity of the fixing layer by one or more methods selected from the group consisting of decompression, light irradiation, and addition of a curing agent, wherein a height of the first metallic parts, in a direction of a normal to the wiring substrate, is less than a thickness of the fixing layer in a same direction; and
the reflow process is after the second viscosity modification process.  
Concerning the device substrate and use thereof:
Yamada teaches using unit (4) which has a support substrate, compression head (2A), to pick and place chips (21) on to wiring board (22); figures 1 and 5a.  The examiner also notes that pick and place machines are extremely well-known in the art since due to their accuracy and 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the compression head, as taught by Yamada, into Rai in order to automate the placement of the chips with accuracy and speed.  
Concerning the without contacting limitation:
Sakai teaches mounting bumps (6) of chip (4) by partially embedding the bumps in flux (3) so that the bumps do not contact pads (6); see figures 1C and 4A.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to partially embed the Rai bumps in the flux so that the bumps do not contact the pads because this is a known method, minus any unexpected results.  
Alternatively, since Rai does not state specifically that the bump (3) and pad (6) are in direct contact one of ordinary skill in the art would have known that there would still be a thin layer sandwiched between them and that such layer would be desirable in order to remove the oxides in that area.   
Concerning the first viscosity modification process:
Masato teaches infrared drying flux applied to a substrate to raise the viscosity prior to placing a component on the substrate in the flux which increases accuracy and stability of the placed component; abstract, paragraphs 0015, 0029, 0030, 0042 and figure 1.

Concerning the second viscosity modification process:
Takahashi teaches drying flux applied to a substrate to raise the viscosity prior to placing a component on the substrate in the flux in order to enhance the temporal fixing.  Then after the placing the flux, but prior to reflowing, the flux is further controlled to prevent the substrates from moving out of alignment; paragraphs 0054-0058 and figure 3.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the second drying/controlling concept of Takahashi into the prior art method in order to control the flux so as to prevent the substrates from moving out of alignment.  In doing so it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an infrared drying mechanism, a light irradiation method, to perform this step since this is the method used in the first viscosity modification process.  
Additionally, the examiner notes that heat, decompression, light irradiation, and curing agent additive curable fluxes are well-known in the art and the substitution of one for the other would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, minus any unexpected results.      
Concerning the height requirement:
Since the bumps are embedded into the flux as taught by Sakai and Rai, then performing the second viscosity modification as claimed will result in the height of the bottom of the 
Regarding claim 21, Rai teaches: 
either or both of the first metallic part and the second metallic part has an electrically-conductive protrusion standing out from a surrounding area [see figure 1].
Regarding claim 22, Rai teaches: 
wherein the protrusion includes one or both of a solder bump [solder bumps (3)] and a solder diffusion suppression layer [pads (6) have a Ni layer: 4:1-4].
Regarding claim 23, Rai teaches: 
wherein the first metallic part has the protrusion, and
the first metallic part includes a solder bump [solder bumps (3)] serving as the protrusion.
Regarding claim 24, Rai teaches: 
wherein the second metallic part also has the protrusion [pads (6)], and
the second metallic part includes a solder diffusion suppression layer [Ni layer; 4:1-4] serving as the protrusion.
Regarding claim 25, this claim is meet in the rejection of claim 1 above. 
further comprising performing the process of raising the degree of the viscosity of the fixing layer by one or more methods out of heating, decompression, light irradiation, and addition of a curing agent.
Regarding claim 27, the rejection of claim 1 addresses all of the limitations of this claim.  Note that a mounting substrate is considered to be the electronic apparatus.
Claims 20-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rai (US 5,447,886) in view of Mizuno et al. (US 2010/0258543 A1), Sakai et al. (US 7,632,710 B2), Masato (JP 05-041597, of record), and Takahashi et al. (US 2013/0037957 A1). 
Regarding claim 20, Rai teaches: 
A method of manufacturing a mounting substrate, the method comprising: 
transferring [4:5-19 and figures 1 and 4a] part or all of a plurality of devices [chips (1)] to the wiring substrate [wiring board (2)] by a transfer process [4:5-19 and figures 1 and 4a], the wiring substrate including second metallic parts [pads (6)] on a surface of the wiring substrate; and 
temporarily fixing [4:5-19 and figure 1] the transferred devices to the wiring substrate with use of the fixing layer [flux (7)] on the wiring substrate, each of the transferred devices having one or more first metallic parts [solder balls (3)] on a surface thereof that are partially embedded in the fixing layer [see figure 1];
performing the reflow process on the wiring substrate to reflow and electrically connect the embedded first metallic parts of the transferred devices with the second metallic parts of the wiring substrate, and thereby forming the mounting substrate [4:29-43]; and 
removing the fixing layer [4:44-46 and figure 1d].
Rai does not teach:
embedding without contacting the second metallic parts of the wiring layer;

the transferring is at a second time after the first viscosity modification process;
a device substrate for transferring the devices thereon; 
the device substrate including a support substrate and the plurality of devices fixed on the support substrate, 
after the transfer process, at a third time, performing a second viscosity modification process of further raising the degree of viscosity of the fixing layer by one or more methods selected from the group consisting of decompression, light irradiation, and addition of a curing agent, wherein a height of the first metallic parts, in a direction of a normal to the wiring substrate, is less than a thickness of the fixing layer in a same direction; and
the reflow process is after the second viscosity modification process.  
Concerning the without contacting limitation:
Sakai teaches mounting bumps (6) of chip (4) by partially embedding the bumps in flux (3) so that the bumps do not contact pads (6); see figures 1C and 4A.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to partially embed the Rai bumps in the flux so that the bumps do not contact the pads because this is a known method, minus any unexpected results.  
Alternatively, since Rai does not state specifically that the bump (3) and pad (6) are in direct contact one of ordinary skill in the art would have known that there would still be a thin layer sandwiched between them and that such layer would be desirable in order to remove the oxides in that area.   
Concerning the first viscosity modification process:
Masato teaches infrared drying flux applied to a substrate to raise the viscosity prior to placing a component on the substrate in the flux which increases accuracy and stability of the placed component; abstract, paragraphs 0015, 0029, 0030, 0042 and figure 1.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the infrared flux drying concept of Masato into the prior art in order to increase accuracy and stability of the placed component.
Concerning the second viscosity modification process:
Takahashi teaches drying flux applied to a substrate to raise the viscosity prior to placing a component on the substrate in the flux in order to enhance the temporal fixing.  Then after the placing the flux, but prior to reflowing, the flux is further controlled to prevent the substrates from moving out of alignment; paragraphs 0054-0058 and figure 3.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the second drying/controlling concept of Takahashi into the prior art method in order to control the flux so as to prevent the substrates from moving out of alignment.  In doing so it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an infrared drying mechanism, a light irradiation method, to perform this step since this is the method used in the first viscosity modification process.  
Additionally, the examiner notes that heat, decompression, light irradiation, and addition of a curing agent curable fluxes are well-known in the art and the substation of one for 
Concerning the height requirement:
Since the bumps are embedded into the flux as taught by Sakai and Rai, then performing the second viscosity modification as claimed will result in the height of the bottom of the bumps being less than the thickness of the flux layer.  In other words, the height of the top of the flux is intrinsically higher than a height of the bottom of the bumps since the bumps is embedded in the flux.  
Regarding claims 21-25, apply the rejections of these claims above here. 
Regarding claim 27, the rejection of claim 1 addresses all of the limitations of this claim.  Note that a mounting substrate is considered to be the electronic apparatus.
Claims 20-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rai (US 5,447,886) in view of Mizuno et al. (US 2010/0258543 A1) or Yamada (US 6,769,469 B2), Sakai et al. (JP 2000-277554 A), Masato (JP 05-041597, of record), and Takahashi et al. (US 2013/0037957 A1). 
Regarding claim 20, what Rai, Mizuno/Yamada, Masato, and Takahashi teach is noted above.  
What they do not teach is: 
embedding without contacting the second metallic parts of the wiring layer;
Sakai teaches mounting solder balls (31) of chip (30) by partially embedding the bumps in paste (22a), which contains flux, so that the bumps do not contact pads (16a); see figures 1C and 4A.  

Concerning the height requirement:
Since the bumps are embedded into the flux as taught by Sakai and Rai, then performing the second viscosity modification as claimed will result in the height of the bottom of the bumps being less than the thickness of the flux layer.  In other words, the height of the top of the flux is intrinsically higher than a height of the bottom of the bumps since the bumps is embedded in the flux.  
Regarding claims 21-25, apply the rejections of these claims above here. 
Regarding claim 27, the rejection of claim 1 addresses all of the limitations of this claim.  Note that a mounting substrate is considered to be the electronic apparatus.

Response to Arguments
Applicant's arguments filed 2/21/21 have been fully considered but they are not persuasive.
The applicant argues, “As illustrated in the cited Fig. 1 of Rai, the height of the solder balls 3 in the direction of normal to the substrate 2 is less than the thickness of the layer of flux 7 in the same direction. Thus, Rai fails to disclose, teach, or suggest the amended independent claims 20 and 27 as presently recited. Further, Applicant respectfully submits that the additionally cited references, which are cited for other purposes, do not remedy the .     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS J GAMINO/Examiner, Art Unit 1735                  

/ERIN B SAAD/Primary Examiner, Art Unit 1735